



EXHIBIT 10.55
STATE AUTO FINANCIAL CORPORATION
2017 LONG-TERM INCENTIVE PLAN
PERFORMANCE BASED
RESTRICTED STOCK AWARD AGREEMENT


State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
grants to the employee of the Company named herein (the “Participant”) the
following Restricted Stock Award (“Restricted Stock”) pursuant to the terms and
conditions of the State Auto Financial Corporation 2017 Long-Term Incentive Plan
(the “Plan”), and this Performance Based Restricted Stock Award Agreement (this
“Award Agreement”).
1. Name of Participant:
               [ • ]               
2. Grant Date:
      [ • ]      , 20[ • ] (the “Grant Date”)
3. Performance Period:
The period commencing on the Grant Date and ending on       [ • ]      , 20[•]
(the “Performance Period”)
4. Number of Shares of Restricted Stock Granted:
      [ • ]      
5. Vesting:
Except as otherwise provided in this Award Agreement, the Restricted Stock will
vest in accordance with the applicable provisions of Section 6 of this Award
Agreement on each of the following vesting dates during the Performance Period;
provided that the Participant’s employment with the Company or any Affiliate has
not terminated prior to the applicable vesting date:
(a)       [ • ]      , 20[ • ]
(b)       [ • ]      , 20[ • ]
(c)       [ • ]      , 20[ • ]
(d)       [ • ]      , 20[ • ]
6. Determination of
     Vested Restricted Stock:
As of each vesting date described in Section 5 of this Award Agreement, the
number of shares of Restricted Stock that will vest will be determined pursuant
to the formula (i) * (ii), where (i) equals one-fourth (1/4) of the number of
shares of Restricted Stock granted under Section 4 of this Award Agreement; and
(ii) equals the multiple achieved by the Company during the calendar year
preceding the applicable vesting date under the matrix used for awards granted
under the One Team Incentive Plan for the calendar year ending immediately
before the applicable vesting date. Notwithstanding any provision contained
herein, the number of shares of Restricted Stock that may vest on each
applicable vesting date may not exceed one-fourth (1/4) of the number of shares
of Restricted Stock granted under Section 4 of this Award Agreement. Any shares
of Restricted Stock that may vest on an applicable vesting date pursuant to the
provisions of this Section 6 of this Award Agreement, but do not vest after the
application of the formula contained herein will be forfeited as of such
applicable vesting date.
7. Death or Disability:
Notwithstanding the provisions of Sections 5 and 6 of this Award Agreement, if
the Participant’s employment with the Company or any Affiliate terminates by
reason of the Participant’s death or Disability before an applicable vesting
date, then any then unvested Restricted Stock granted under this Award Agreement
will vest on the date of the Participant’s termination of employment due to
death or Disability.
8. Retirement:
Notwithstanding the provisions of Sections 5 and 6 of this Award Agreement, if
the Participant’s employment with the Company or any Affiliate terminates by
reason of the Participant’s Retirement before an applicable vesting date, then
one-fourth (1/4) of the number of shares of Restricted Stock granted under
Section 4 of this Award Agreement that may have become vested on the next
applicable vesting date following the Participant’s Retirement will vest on the
date of the Participant’s termination of employment due to Retirement. Any
remaining unvested Restricted Stock after application of the provisions of this
Section 8 of this Award Agreement will be forfeited.






--------------------------------------------------------------------------------





9. Change in Control:
Notwithstanding the provisions of Sections 5 and 6 of this Award Agreement, in
the event of a Change in Control prior to an applicable vesting date, all
Restricted Stock granted under this Award Agreement will vest on the date of
such Change in Control if the successor entity to the Company does not, as part
of the Change in Control, assume the Award of Restricted Stock under this Award
Agreement. In the event that the successor entity to the Company assumes the
Award of Restricted Stock under this Award Agreement as part of the Change in
Control, the Restricted Stock granted under this Award Agreement will vest upon
the earlier of (a) the date or dates in accordance with the provisions of
Sections 5 and 6 of this Award Agreement; or (b) on the date of the
Participant’s termination of employment for any reason, with respect to the
total number of then unvested Restricted Stock granted under this Award
Agreement.



10. Settlement:
Subject to the provisions of Section 12 of this Award Agreement, at the time
that the Participant becomes vested in any shares of Restricted Stock pursuant
to any section of this Award Agreement, the Company shall cause such vested
shares of Stock to be settled in a brokerage account for the Participant, and
such shares of Stock shall be transferable by the Participant.
11. Dividend Equivalent Payments:
If, during the period beginning on the Grant Date and ending on the date on
which any shares of Restricted Stock are to be settled pursuant to Section 10 of
this Award Agreement (the “Applicable Dividend Period”), the Company pays any
dividends in cash with respect to the outstanding shares of Stock (a “Cash
Dividend”), then upon the settlement of vested Restricted Stock, the Participant
shall also be entitled to receive a cash payment in an amount equal to the
product of (a) the number of shares of Stock to be settled in the brokerage
account upon such settlement of the Restricted Stock; and (b) the aggregate
amount of the Cash Dividends paid per share of Stock during the Applicable
Dividend Period (the “Dividend Equivalents”). Such Dividend Equivalents will be
payable by the Company at the same time as the Restricted Stock to which they
relate are settled pursuant to Section 10 of this Award Agreement.
If, during the Applicable Dividend Period, the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of shares of Restricted Stock granted hereunder
by an amount equal to the product of (a) the number of shares of Restricted
Stock; and (b) the number of shares of Stock paid by the Company per share of
Stock (collectively, the “Additional Restricted Stock”). Each share of
Additional Restricted Stock will be subject to the same terms and conditions
applicable to the Restricted Stock for which such share of Additional Restricted
Stock was awarded and will be settled pursuant to Section 10 of this Award
Agreement at the same time and on the same basis as such Restricted Stock.
12. Conditions:
The Company’s obligation to settle shares of Stock in a brokerage account upon
the settlement of vested Restricted Stock is subject to the satisfaction of the
following conditions: (a) the Participant is not, at the time of settlement, in
material breach of any of the Participant’s obligations under this Award
Agreement, or under any other agreement with the Company or any Affiliate; (b)
no preliminary or permanent injunction or other order against the settlement of
shares of Stock issued by a federal or state court of competent jurisdiction in
the United States shall be in effect; (c) there shall not be in effect any
federal or state law, rule or regulation which prevents or delays the settlement
of shares of Stock; and (d) the Participant shall confirm any factual matters
reasonably requested by the Committee, the Company or counsel for the Company.






--------------------------------------------------------------------------------





13. Shareholder Rights:
The Company shall cause its books and records to reflect entries evidencing the
shares of Restricted Stock or rights to acquire Additional Restricted Stock (as
described in Section 11 of this Award Agreement) to be recorded in the
Participant’s name. Prior to the settlement of the Restricted Stock, such book
entries shall reflect a restrictive legend to the effect that ownership of such
shares of Restricted Stock (and any Additional Restricted Stock), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan and this Award Agreement. The
Participant shall have the right to vote the Restricted Stock awarded to the
Participant and to exercise all other rights, powers and privileges of a holder
of Stock, with respect to such Restricted Stock, with the exception that (a) the
Participant shall not be entitled to settlement of such Restricted Stock until
they vest in accordance with any section of this Award Agreement; (b) the
Company shall retain custody of all Dividend Equivalents and Additional
Restricted Stock made or declared with respect to the Restricted Stock (and such
Dividend Equivalents and Additional Restricted Stock shall be subject to the
same restrictions, terms and conditions as are applicable to the Restricted
Stock) until such time, if ever, as the Restricted Stock with respect to which
such Dividend Equivalents and Additional Restricted Stock shall have been made,
paid, or declared shall have become vested, and such Dividend Equivalents and
Additional Restricted Stock shall not bear interest or be segregated in separate
accounts and (c) the Participant may not sell, assign, transfer, pledge,
exchange, encumber, or dispose of the Restricted Stock or any Additional
Restricted Stock prior to the vesting of such Restricted Stock.
14. Effect of Plan:
The Restricted Stock is subject in all cases to the terms and conditions set
forth in the Plan, which are incorporated into and made a part of this Award
Agreement. In the event of a conflict between the terms of the Plan and the
terms of this Award Agreement, the terms of the Plan will govern. All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.



15. Non-Solicitation:
The Company and the Participant agree that, as consideration for this Award of
Restricted Stock, the Participant, for the period of the Participant’s
employment with the Company or any Affiliate and for one year thereafter, shall
not directly or indirectly induce or solicit or attempt to induce or solicit any
customer, prospective customer, insured, officer, or employee of the Company,
any Affiliate or subsidiary (collectively, “State Auto”), to (a) do business
with any other insurance company, insurance agency or any other person instead
of State Auto, (b) cease or limit employment with or doing business with State
Auto, or (c) cease or limit the insured’s and/or account’s business or insurance
relationship with State Auto. For purposes of this Section 15 of this Award
Agreement, a “prospective customer” shall mean a potential insured with whom a
business or insurance quote from State Auto is outstanding as of the last day of
employment of the Participant by the Company or any Affiliate.
16. Acknowledgment:
By receipt of this Award, the Participant acknowledges and agrees that the
Restricted Stock is subject to all of the terms and conditions of the Plan and
this Award Agreement.
17. Forfeiture:
Notwithstanding any other provision of this Agreement, the Restricted Stock
granted hereunder shall be subject to forfeiture by the Participant under the
Forfeiture for Cause provisions contained in Section 4.7 of the Plan or for any
violation of the provisions of Section 15 of this Award Agreement.
18. Effect on Other Agreements:
The Company and the Participant acknowledge and agree that the provisions of
this Award Agreement shall supersede any and all other agreements and rights
that the Participant has under any agreements or arrangements between the
Participant and the Company, whether in writing or otherwise, with respect to
the matters set forth herein.






















